Exhibit 10.8


LIVE OAK BANCSHARES, Inc.
2015 OMNIBUS Stock Incentive Plan
NOTICE OF STOCK OPTION GRANT
 
 
 
(Grantee Name and Address)

You have been granted an option to purchase shares of the Common Stock of Live
Oak Bancshares, Inc. (the “Company”), as follows, subject to the terms of the
Stock Option Award Agreement.
Date of Grant:
___________
Vesting Commencement Date:
___________
Exercise Price per Share:
___________
Total Number of Shares Subject to Option:
___________
Total Exercise Price:
___________
Type of Option:
_____Incentive Stock Option
 
 
_____Non-Qualified Stock Option
Term/Expiration Date:
10 years/_________
Vesting Schedule:
Subject to accelerated vesting as set forth in the Plan or in the Stock Option
Award Agreement, this Option will vest in accordance with the following
schedule: The Option will vest as to 10% of the shares subject to the Option on
each of the first five annual anniversaries of the Vesting Commencement Date,
and as to 25% of the shares subject to the Option on the sixth and seventh
annual anniversaries of the Vesting Commencement Date, subject to grantee’s
Continuous Service to the Company or a Related Entity on each such date. Vesting
will cease immediately upon the termination of Grantee’s Continuous Service.
Exercise Period:
The Option may be exercised for up to three (3) months after the termination of
Continuous Service to the Company, except as set out in Section 4 of the Stock
Option Award Agreement (but in no event later than the Expiration Date);
provided, that upon a termination for Cause, the Option will be immediately
terminated.


--------------------------------------------------------------------------------


LIVE OAK BANCSHARES, Inc.
2015 OMNIBUS Stock Incentive Plan
STOCK OPTION Award Agreement
This Stock Option Award Agreement (this “Agreement”) is made by and between Live
Oak Bancshares, Inc. (the “Company”) and _____________________ (“Grantee”)
effective as of the Date of Grant shown on the accompanying Notice of Stock
Option Grant (the “Grant Notice”). Capitalized terms not explicitly defined in
this Agreement but defined in the Company’s 2015 Omnibus Stock Incentive Plan
(the “Plan”) shall have the same definitions as in the Plan.
1.Grant of Option. The Company has granted to Grantee an option to purchase, on
the terms and conditions set forth in the Plan and this Agreement, all or any
part of the number of Shares described in the Grant Notice, at the Exercise
Price set forth in the Grant Notice (the “Option”), subject to adjustment as set
forth in Section 13 of the Plan. If designated as an Incentive Stock Option in
the Grant Notice, then the Option is intended to qualify as an incentive stock
option pursuant to Section 422 of the Code. If not so designated, or if the
Option fails to so qualify, then it is a Non-Qualified Stock Option.
2.Vesting. Subject to the terms and conditions set forth in the Plan and this
Agreement, the Option will vest as provided in the Grant Notice, provided that
vesting will cease upon the termination of Grantee’s Continuous Service.
Notwithstanding the foregoing, to the extent not previously vested or forfeited,
the Option will become fully vested immediately if Grantee’s Continuous Service
is terminated by the Company or a Related Entity within twelve (12) months
following a Corporate Transaction for a reason other than Cause.
3.Forfeiture; Expiration. Except as expressly provided in the last sentence of
Section 2 above, any unvested portion of the Option will be forfeited
immediately, automatically, and without consideration upon a termination of
Grantee’s Continuous Service for any reason. In the event Grantee’s Continuous
Service is terminated for Cause, the vested portion of the Option will also be
forfeited immediately, automatically, and without consideration upon that
termination for Cause. Any unexercised portion of the Option will expire on the
Expiration Date set forth in the Grant Notice.
4.Period of Exercise. Subject to the terms and conditions set forth in the Plan
and this Agreement, the Grantee may exercise all or any part of the vested
portion of the Option at any time prior to the earliest to occur of:
(a)the Expiration Date indicated in the Grant Notice;
(b)the effective date of the termination of Grantee’s Continuous Service for
Cause;
(c)the date that is twelve (12) months after the termination of Grantee’s
Continuous Service due to his or her death or Disability, provided, however,
that in the event Grantee dies within such twelve (12) month period after the
termination of Grantee’s Continuous Service due to his or her Disability, the
period for exercise will be extended until the date twelve (12) months after his
or her death (but in no event later than the Expiration Date); or
(d)the date that is three (3) months after the termination of Grantee’s
Continuous Service for any reason other than Cause, Disability or death;
provided however, that in the event that Grantee dies within such three (3)
month period, the period for exercise will be extended until the date twelve
(12) months after his or her death (but in no event later than the Expiration
Date).
5.Exercise of Option. Grantee or, in the case of Grantee’s death or Disability,
Grantee’s representative, may exercise all or any part of the vested portion of
the Option by delivering to the Company at its principal office a written notice
of exercise in the form attached as Exhibit A or any other form that the
Administrator may permit (such notice, a “Notice of Exercise”). The Notice of
Exercise will be signed by the person exercising the Option. In the event that
the Option is being exercised by the Grantee’s representative, the Notice of
Exercise will be accompanied by proof (satisfactory to the Administrator) of the
representative’s right to exercise the Option. In addition, any exercise of the
Option, whether in whole or in part, is subject to the following conditions:
(a)Grantee (or Grantee’s representative, if applicable) will deliver to the
Administrator, at the time of giving the Notice of Exercise, payment in a form
permissible under Section 6 below for the full amount of the Purchase Price.
(b)Grantee (or Grantee’s representative, if applicable) may exercise the Option
only for whole Shares.

- 1 -

--------------------------------------------------------------------------------


(c)Grantee (or Grantee’s representative, if applicable) may not exercise the
Option unless the tax withholding obligations of the Company and/or any Related
Entity, as described in Section 8 below, are satisfied.
(d)If the Option is an Incentive Stock Option, by exercising the Option, Grantee
agrees that he or she will notify the Company in writing within fifteen (15)
days after the date of any Disqualifying Disposition (i.e., the disposition
(including any sale) of any of the Shares issued upon exercise of the Option
that occurs within two (2) years after the Date of Grant or within one (1) year
after such Shares are issued upon exercise of the Option).
(e)In the event that Grantee is an employee eligible for overtime compensation
under the Fair Labor Standards Act of 1938, as amended (sometimes referred to as
a “non-exempt employee”), then he or she may not exercise the Option until he or
she has completed at least six (6) months of Continuous Service measured from
the Date of Grant specified in the Grant Notice, notwithstanding any other
provision of the Option.
6.Payment for Shares. The “Purchase Price” will be the Exercise Price multiplied
by the number of Shares with respect to which the Option is being exercised. The
Purchase Price may be paid as follows:
(a)in cash;
(b)by check;
(c)by surrender to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned by Grantee free and clear of
any liens, claims, encumbrances or security interests, with a Fair Market Value
on the date of surrender or attestation equal to the Purchase Price;
notwithstanding the foregoing, Grantee may not exercise the Option by tender to
the Company of Common Stock to the extent such tender would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock;
(d)through a formal “net exercise” arrangement adopted by the Company pursuant
to which the Grantee may exercise the Option and receive the net number of
Shares equal to (i) the number of Shares as to which the Option is being
exercised, multiplied by (ii) a fraction, the numerator of which is the Fair
Market Value per Share (on such date as is determined by the Administrator) less
the Exercise Price per Share, and the denominator of which is such Fair Market
Value per Share; or
(e)through a broker-dealer sale and remittance procedure pursuant to which the
Grantee (i) shall provide written instructions to a Company designated brokerage
firm to effect the immediate sale of some or all of the purchased Shares and
remit to the Company sufficient funds to cover the aggregate Exercise Price
payable for the purchased Shares and (ii) shall provide written directives to
the Company to deliver the certificates (or other evidence satisfactory to the
Company to the extent that the Shares are uncertificated) for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.
7.Securities Law Compliance. No Shares will be issued pursuant to this Agreement
unless and until all then applicable requirements imposed by federal and state
securities and other laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the Shares may be listed,
have been fully met. Notwithstanding the foregoing, the Company shall be under
no obligation to register or qualify the Shares under any state or federal law.
As a condition precedent to the issuance of Shares pursuant to this Agreement,
the Company may require the Grantee to take any reasonable action to meet those
requirements, including the making of such investment representations or other
representations by the Grantee or any person entitled to exercise the Option in
order to comply with the requirements of any exemption from any such
registration or other qualification of the Shares which the Administrator may,
in its sole discretion, deem necessary or advisable. The Administrator may
impose such conditions on any Shares issuable pursuant to this Agreement as it
may deem advisable, including, without limitation, restrictions under the
Securities Act of 1933, as amended, under the requirements of any exchange upon
which shares of the same class are then listed and under any blue sky or other
securities laws applicable to those Shares.
8.Withholding Obligations. At the time Grantee exercises the Option (in whole or
in part) or at the time of a Disqualifying Disposition in the case of an
Incentive Stock Option, Grantee may incur Tax Obligations under federal, state,
local, and/or foreign law, which the Company may be required to withhold from
Grantee’s compensation or otherwise collect from Grantee. Grantee agrees that
the Company (or a Related Entity) may satisfy such withholding obligation by any
of the following means or by a combination of such means, in the Company’s
discretion: (a) withholding from any compensation otherwise payable to the
Grantee by the Company; (b) causing the Grantee to tender a cash payment; or (c)
withholding from the Shares otherwise issuable to Grantee upon exercise of the
Option the number of Shares with a Fair Market Value (measured as of the date
the tax withholding obligations are to be determined) equal to the amount of
such tax withholding; provided, however, that the number of such Shares so
withheld will not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are

- 2 -

--------------------------------------------------------------------------------


applicable to supplemental taxable income (or such lesser amount as may be
necessary to avoid classification of the Shares as a liability for financial
accounting purposes). Grantee understands that all matters with respect to the
total amount of taxes to be withheld in respect of such compensation income will
be determined by the Company in its reasonable discretion. Grantee further
understands that, although the Company will pay withheld amounts to the
applicable taxing authorities, the Grantee remains responsible for payment of
all taxes due as a result of income arising under the Agreement.
9.Rights as a Stockholder. Neither the Grantee nor anyone claiming through
him/her will have any rights as a stockholder of the Company with respect to any
Shares subject to the Option until the Grantee has exercised the Option as
described herein and the Shares are delivered (as evidenced by delivery of a
certificate for such Shares or the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).
10.Transferability. The Option may not be sold, pledged, assigned, hypothecated,
transferred, except by will or by the laws of descent and distribution, and is
exercisable during Grantee’s life only by Grantee. Notwithstanding the
foregoing, by delivering written notice to the Company in a form satisfactory to
the Company, Grantee may designate a third party who, in the event of Grantee’s
death, shall thereafter be entitled to exercise the Option in the manner
described herein.
11.Option not a Service Contract. Neither the Option nor this Agreement is an
employment or service contract, and nothing in this Agreement or the Grant
Notice creates or will be deemed to create in any way whatsoever any obligation
on Grantee’s part to continue in the service of the Company or a Related Entity,
or of the Company or a Related Entity to continue Grantee’s Continuous Service.
12.Receipt and Review of Materials. Grantee hereby acknowledges receipt of a
copy of the Plan and the Company’s prospectus covering the shares issued
pursuant to the Plan (the “Prospectus”). Grantee has read and understands the
terms of this Agreement, the Plan, and the Prospectus. This Option is subject to
all the provisions of the Plan, the provisions of which are hereby made a part
of this Agreement, and is further subject to all interpretations, amendments,
rules and regulations, which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this Agreement and those of the Plan, the provisions of the Plan shall control.
13.Electronic Delivery. Grantee hereby consents to receive documents related to
this Option and any other Awards granted under the Plan by electronic delivery
and agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, and such consent shall remain in effect throughout until withdrawn
in writing by Grantee.
14.Data Privacy. Grantee acknowledges that the Company holds certain personal
information about him/her, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, details of the Option and any other
entitlement to shares of stock awarded, cancelled, exercised, vested or
unvested. Grantee consents to the collection, use and transfer (including but
not limited to transfers to parties assisting in the implementation,
administration and management of the Plan), in electronic or other form, of such
personal data for the purpose of implementing, administering, and managing
Grantee’s participation in the Plan.
15.Miscellaneous.
(a)Notices. Any notices or other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
sufficiently given when delivered personally or when deposited in the United
States mail as Certified Mail, return receipt requested, properly addressed with
postage prepaid, if to the Company at its principal office at 1741 Tiburon
Drive, Wilmington, North Carolina 28403; and, if to the Grantee to his or her
most recent address appearing in the records of the Company. The Company and the
Grantee may change their address or addresses by giving written notice of such
change as provided herein. Any notice or other communication hereunder shall be
deemed to have been given on the date actually delivered or as of the third
(3rd) business day following the date mailed, as the case may be.
(b)Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s executor, personal representative(s),
distributees, administrators, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.
(c)Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

- 3 -

--------------------------------------------------------------------------------


(d)Amendment. Except as otherwise provided in the Plan, this Agreement will not
be amended unless the amendment is agreed to in writing by both the Grantee and
the Company.
(e)Choice of Law; Venue. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of North Carolina, without
giving effect to the choice of law rules of any jurisdiction. The parties agree
that any litigation arising out of or related to the Option or this Agreement
will be brought exclusively in any state or federal court in New Hanover County,
North Carolina. Each party (i) consents to the personal jurisdiction of said
courts, (ii) waives any venue or inconvenient forum defense to any proceeding
maintained in such courts, and (iii) agrees not to bring any proceeding arising
out of or relating to this Agreement in any other court.
(f)Entire Agreement. This Agreement, along with the Grant Notice and the Plan,
constitutes the entire agreement between the parties hereto with regard to the
subject matter hereof, and supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to such subject matter.
[SIGNATURE PAGE FOLLOWS]

- 4 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Grantee have executed this Stock Option
Award Agreement effective as of the Date of Grant.
Grantee:
 
Company:
 
 
 
 
 
 
LIVE OAK BANCSHARES, INC.
 
 
 
 
 
 
By:
 
 
 
Name:
 
Print Name
 
Title:
 




- 5 -

--------------------------------------------------------------------------------




EXHIBIT A


LIVE OAK BANCSHARES, Inc.
2015 OMNIBUS Stock Incentive Plan
NOTICE OF EXERCISE


Live Oak Bancshares, Inc.
1741 Tiburon Drive
Wilmington, NC 28403
Attention: Secretary


Date of Exercise: _________________


1.    Exercise of Option. This constitutes notice to Live Oak Bancshares, Inc.
(the “Company”) that, pursuant to the Live Oak Bancshares, Inc. 2015 Omnibus
Stock Incentive Plan (the “Plan”) and the Stock Option Award Agreement, dated
___________, 20__ (the “Award Agreement”), I elect to purchase the number of
Shares set forth below for the price set forth below.
Number of Shares as to which Option is exercised (the "Optioned Shares"):
 
Exercise Price Per Share:
 
Total Purchase Price:
 



Capitalized terms not explicitly defined in this Notice of Exercise shall have
the same definitions as in the Award Agreement or the Plan, as applicable.
2.    Delivery of Payment. With this notice, I hereby deliver to the Company the
full Purchase Price for the Optioned Shares, in a form permitted by the Award
Agreement.
3.    Representations. By signing and delivering this notice to the Company, I
acknowledge that I am the holder of the Option exercised by this notice and have
full power and authority to exercise the Option. I further represent that I have
received, read, and understood the Plan and the Award Agreement, and I confirm
my agreement to abide by and be bound by their terms and conditions. Capitalized
terms used and not otherwise defined in this notice will have the meanings
ascribed to those terms in the Award Agreement.
4.    Securities Law Compliance. Notwithstanding any other provision of the
Award Agreement to the contrary, the exercise of any rights to purchase the
Shares is expressly conditioned upon compliance with the Securities Act of 1933,
as amended (the “Securities Act”), all applicable state securities laws and all
applicable requirements of any stock exchange or over the counter market on
which the Common Stock may be listed or traded at the time of exercise and
transfer.  I agree to cooperate with the Company to ensure compliance with such
laws.  I further understand the Shares cannot be resold and must be held
indefinitely unless they are registered under the Securities Act or unless an
exemption from such registration is available and that the certificate(s)
representing the Shares may bear a legend to that effect.  I understand that the
Company is under no obligation to register the Shares and that an exemption may
not be available or may not permit me to transfer Shares in the amounts or at
the times proposed by me.
5.    Tax Withholding. I acknowledge that my exercise of the Option may result
in Tax Obligations which require the Company to withhold certain amounts to
satisfy federal, state, local, and/or foreign taxes. I agree to satisfy such tax
withholding obligations as described in Section 8 of the Award Agreement.

1

--------------------------------------------------------------------------------




6.    Tax Consultation. I understand that I may experience tax consequences as a
result of my exercise of the Option or my disposition of the Optioned Shares. I
represent that I have consulted with any tax consultants I deem advisable in
connection with the exercise of the Option and/or the disposition of the
Optioned Shares and that I am not relying on the Company or its agents for any
tax advice.
7.    Rights as Stockholder. While the Company will endeavor to process this
notice in a timely manner, I acknowledge that, until the issuance of the
Optioned Shares (or, in the Administrator’s discretion, in un-certificated form,
upon the books of the Company’s transfer agent) and my satisfaction of any other
conditions imposed by the Administrator pursuant to the Plan or as set forth in
the Award Agreement, no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Optioned Shares, notwithstanding
the exercise of my Option. No adjustment will be made for a dividend or other
right for which the record date is prior to the date of issuance of the Optioned
Shares.
8.    Receipt of Plan and Related Materials. I acknowledge that I have received
a copy of the Plan and the Company’s prospectus covering the shares issued
pursuant to the Plan (the “Prospectus”). I have read and understand the terms of
the Award Agreement, the Plan, and the Prospectus, and I understand that my
exercise of the Option is governed by the provisions of the Award Agreement and
the Plan.
9.    Interpretation. Any dispute regarding the interpretation of this notice
will be submitted promptly by me or by the Company to the Administrator. The
resolution of such a dispute by the Administrator will be final and binding on
all parties.
10.    Entire Agreement. The Plan and the Award Agreement under which the
Optioned Shares were granted are incorporated herein by reference and, together
with this notice, constitute the entire agreement of the parties with respect to
the subject matter of this notice.
 
GRANTEE:
 
 
 
 
 
 
 
 
 
Print Name:
 








2